Dear Secretary Carnahan:
This office received your letter of December 14, 2007, submitting a proposed summary statement prepared under Section 116.334, RSMo, for the petition submitted by Robin Acree on November 20, 2007. The proposed summary statement is as follows:
Shall Missouri statutes be amended to:
  • reinstate and provide health care for eligible low income Missouri families, children, elderly, and disabled based, at a minimum, on the level of services and eligibility criteria that were in effect on January 10, 2005;
  • provide health care for Missourians who are paid no more than minimum wage, households whose income does not exceed two hundred percent of the federal poverty level, and persons with disabilities who are employed in sheltered workshops; and
  • pay health care providers at a level no less than that set for Medicare reimbursement for such services?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  JEREMIAH W. (JAY) NIXON Attorney General